THE STATE OF SOUTH CAROLINA
             In The Supreme Court

County of Florence and Florence County Council,
Respondents,

v.

West Florence Fire District, purported to have been
created by S.C. Act No. 183 of 2014, the West Florence
Fire District Commission, purported to have been created
by S. C. Act. No. 183 of 2014, David Brown, Dustin
Fails, Linda Lang Gipco, Richard Hewitt and C. Allen
Matthews, each in his or her purported official capacity
as a member of the West Florence Fire District
Commission and the State of South Carolina, Defendants,
of whom West Florence Fire District, purported to have
been created by S.C. Act No. 183 of 2014, the West
Florence Fire District Commission, purported to have
been created by S. C. Act. No. 183 of 2014, David
Brown, Dustin Fails, Linda Lang Gipco, Richard Hewitt
and C. Allen Matthews, each in his or her purported
official capacity as a member of the West Florence Fire
District Commission are Appellants.

Appellate Case No. 2017-000693



           Appeal From Florence County
 The Honorable J. C. Nicholson, Jr., Circuit Court Judge


                 Opinion No. 27776
     Heard December 13, 2017 – Filed March 7, 2018


                     AFFIRMED
             Blake A. Hewitt, of Bluestein Thompson Sullivan LLC,
             of Columbia and Wallace H. Jordan, Jr., of Florence, for
             Appellants.

             Steve A. Matthews, of Haynsworth Sinkler Boyd, P.A.,
             of Columbia and D. Malloy McEachin, Jr., of McEachin
             & McEachin, P.A., of Florence, for Respondents.

             Attorney General Alan Wilson and Deputy Solicitor
             General J. Emory Smith, Jr., for Defendant, State of
             South Carolina.


JUSTICE HEARN: In this declaratory judgment action, Florence County
challenges the validity of the West Florence Fire District, arguing that it violates this
Court's decision in Wagener v. Smith, 221 S.C. 438, 71 S.E.2d 1 (1952) and conflicts
with the state's constitutional provisions concerning special legislation and home
rule. See S.C. Const. art. III, § 34, and S.C. Const. art. VIII, § 7. The circuit court
held in favor of Florence County on all three grounds, and the West Florence Fire
District appealed. We affirm on Article VIII, § 7 grounds.

                           FACTUAL BACKGROUND
        Prior to 2014, Florence County (the County) operated several special tax
districts to fund fire protection services provided by not-for-profit fire departments.
Each district implemented its own capital expense programs and bore responsibility
for its own expenditures. To fund these services, the County assessed a millage rate
based on ad valorem property taxes within each district, resulting in different millage
rates between districts. For example, shortly before the County restructured the
districts, residents in West Florence were taxed at a rate of 8 mills while Johnsonville
residents were taxed at a rate of 40 mills.

       In 2014, in an effort to reform the method for financing fire protection
services, the County hired a firm to analyze and recommend improvements to the
existing scheme, one of which was to consolidate the districts into one district to
achieve a more equitable millage rate scheme and to ensure adequate funding. Under
the consolidated district, the County planned to assess a unified rate and provide
more administrative oversight in an effort to lower millage rates for many residents,
cut the insurance premiums for the district, and enact a more equitable funding
scheme. However, while the proposal expected to curtail the high millage rates for
many residents, the rate in West Florence would nearly triple.

       The County conducted public hearings and, over the course of a few months,
garnered enough public support for the consolidation proposal. However, residents
of West Florence, upset about their increased millage rate, looked to their
representatives in the General Assembly for help. In response, the General Assembly
passed Act No. 183 in the spring of 2014 (the Act), creating the West Florence Fire
District which encompassed part of Florence County—mainly West Florence—and
a negligible portion of Darlington County that consisted of the right-of-way along a
one-mile stretch of Interstate 95 and three small parcels of land adjacent to the
interstate.

The General Assembly explained the purpose of the Act, stating:

      [T]hat a certain portion of Darlington County primarily consisting of
      Interstate 95 from the Florence County line northward to Exit 169 in
      Darlington County is presently served by fire departments in Florence
      County because no fire department in Darlington County provides
      service to this area. This therefore presents concerns for the safety and
      well-being of citizens residing and traveling in this area in addition to
      placing additional burdens on fire personnel in Florence County which
      are called on to provide fire service in this area. The General Assembly
      has therefore determined to create a joint county fire district in the same
      manner other joint county fire districts have been established pursuant
      to this chapter, consisting of areas in two counties, to solve this
      problem, and to provide fire service to all areas of the district on the
      most economically feasible basis possible.

S.C. Code Ann. § 4-23-1000 (Supp. 2017) (emphasis added). When the County
challenged the constitutionality of the Act, the General Assembly reacted by passing
an amendment (Amended Act) that: (1) clarified the precise boundary of the district;
(2) added part of a neighborhood in Darlington County1 to the district; (3) transferred
property from the prior district to West Florence District; and (4) included a sunset
provision whereby the amendment would expire five years after its effective date.

      In response, the County filed a declaratory judgment action, arguing both the
Act and the Amended Act were unconstitutional under S.C. Const. art. VIII, § 7,

1
 The neighborhood consisted of about 100 lots and straddles the Darlington and
Florence County lines.
S.C. Const. art. III, § 34, and Wagener. The West Florence District countered that
statutes are presumed constitutional and the County failed to meet its burden in
demonstrating otherwise. The circuit court ruled in favor of the County on all three
grounds. First, the court held Wagener prohibited the General Assembly from
establishing an entity that provided the same service in an area served by Florence
County, noting that the rule was applied to a special tax district in North Carolina
Electric Membership Corporation. v. White, 301 S.C. 274, 391 S.E.2d 571 (1990)
(holding that a city council could not create a special tax district to perform water
and sewage services in the same area where the General Assembly had previously
created a special purpose district). Second, the circuit court found the Act violated
the rule against special legislation under Article III, § 34. Lastly, the circuit court
held Article VIII, § 7's prohibition against laws for a specific county rendered the
legislation unconstitutional, even though three parcels of Darlington County were
included.

                            STANDARD OF REVIEW

      A party challenging the constitutionality of a statute has a high hurdle to
overcome because all statutes are presumed constitutional. Curtis v. State, 345 S.C.
557, 569, 549 S.E.2d 591, 597 (2001). Furthermore, "[A] legislative enactment will
be declared unconstitutional only when its invalidity appears so clearly as to leave
no room for reasonable doubt that it violates some provision of the constitution."
Westvaco Corp. v. S.C. Dep't of Revenue, 321 S.C. 59, 62–63, 467 S.E.2d 739, 741
(1995).

                                   DISCUSSION
       The West Florence District contends the Act does not violate Article VIII, §
7 because the district encompasses more than one county. Moreover, it argues the
circuit court improperly weighed the wisdom of the legislation, thereby encroaching
on the prerogative of the General Assembly. On the other hand, the County asserts
the negligible portion of Darlington County does not transform what is essentially a
special purpose district for West Florence into a multicounty district. Additionally,
the County claims the circuit court did not impermissibly weigh the wisdom of the
legislation; instead, the court merely inquired into the territorial composition of the
West Florence District to determine whether there was sufficient regional impact to
constitutionally justify its creation.

       We begin by recognizing the General Assembly's plenary power to enact
legislation. Hampton v. Haley, 403 S.C. 395, 403, 743 S.E.2d 258, 262 (2013) (citing
Clarke v. S.C. Pub. Serv. Auth., 177 S.C. 427, 438–39, 181 S.E. 481, 486 (1935)
("[T]he General Assembly has plenary power over all legislative matters unless
limited by some constitutional provision.")). One constitutional limitation is
commonly referred to as "home rule," which this Court has recognized as a means
to determine how power is allocated between the General Assembly and local
governments. See Williams v. Town of Hilton Head Island, 311 S.C. 417, 422, 429
S.E.2d 802, 804–05 (1993) (citing Southern Bell Telephone and Telegraph Company
v. City of Aiken, 279 S.C. 269, 271, 306 S.E.2d 220, 221 (1983) ("Article VIII of the
South Carolina Constitution was completely revised for the purpose of
accomplishing home rule; thus granting renewed autonomy to local government.")).
Prior to the 1970s, "Columbia [was] the seat of county government," as the General
Assembly had the power to control local functions. Knight v. Salisbury, 262 S.C.
565, 571, 206 S.E.2d 875, 877 (1974). However, the state constitution was amended
to reverse this allocation of power,2 and under Article VIII, § 7, the General
Assembly cannot enact legislation "relating to a specific county which relates to
those powers, duties, functions and responsibilities, which under the mandated
systems of government, are set aside for counties." Kleckley v. Pulliam, 265 S.C.
177, 183, 217 S.E.2d 217, 220 (1975). This transfer of power "reflects a serious
effort upon the part of the electorate and the General Assembly to restore local
government to the county level." Knight, 262 S.C. at 569, 206 S.E.2d at 876. While
Article VIII, § 7 did not dissolve pre-home rule special purpose districts, it does

2
    Addressing special purpose districts within a county, the Court in Knight warned:

        There is a sound reason for curtailing the power of the General
        Assembly to create special purpose districts within a county. If, despite
        the prohibition of laws for a specific county, the General Assembly may
        continue to carve a given county into special purpose districts, a
        frightful conflict would exist between the power of the General
        Assembly and the power of the county government. Each county could
        be carved into enumerable special districts. Commission[s] or other
        agencies might be established for each, with each given the power to
        perform a function intended to have been vested in the county
        government. Such a result could well be chaotic and home rule intended
        by Section 7 would be frustrated in whole or in part since the result
        could well be that the governing body in each county contemplated by
        the draftsmen of Section 7 would have little or no power left. To point
        out the potential results of such a theory compels its rejection.
Knight, 262 S.C. at 572–73, 206 S.E.2d at 878.
apply to legislation enacted post-home rule that concerns a special purpose district
created prior to the rule. Spartanburg Sanitary Sewer Dist. v. City of Spartanburg,
283 S.C. 67, 80, 321 S.E.2d 258, 265 (1984).

        South Carolina jurisprudence is clear that a special purpose district limited to
one county violates home rule. In Knight, the Court held that a special purpose
district established by the General Assembly and limited to providing recreational
facilities in a portion of Dorchester County was unconstitutional because it violated
Article VIII, § 7. Knight, 262 S.C. at 572, 206 S.E.2d at 878. In discussing home
rule, the Court noted, "It is clear that Section 7 sought to put an end to this practice,
at least insofar as it relates to special purpose districts within a given county." Id.
However, the Court expressly left open the question of whether Article VIII, § 7
prevents multicounty special purpose districts. Id. at 573, 206 S.E.2d at 878.

       The Court again addressed the limits of home rule in Kleckley, which involved
a pre-home rule special purpose district funded in part by legislation enacted after
home rule. In that case, the Court denied an Article VIII, § 7 challenge to legislation
that funded improvements to airport facilities within the Richland-Lexington Airport
District. Kleckley, 265 S.C. at 180, 217 S.E.2d at 218. In order to fund the
improvements, the General Assembly imposed an annual ad valorem tax on property
within the district. Id. In response to a taxpayer lawsuit claiming the legislation
violated Article VIII, § 7, the Court upheld the provision because it concerned two
counties, and more significantly, because the district's purpose triggered a state-wide
interest rather than a purely local concern limited to one county. Id. at 185, 217
S.E.2d at 221. Emphasizing the importance of the airport district as a state interest,
the Court ultimately held the legislation was "not a county function within the
meaning of Article VIII, Section 7, but one of state concern." Id. at 187, 217 S.E.2d
at 222 (emphasis added). Thus, the Court weighed the function of the district more
heavily than the territorial boundary.

      Just one year after Kleckley, the Court reached a different conclusion in
Torgerson v. Craver, 267 S.C. 558, 563, 230 S.E.2d 228, 230 (1976), which also
involved funding for facilities within an airport district. This time the Court relied
heavily on the fact that the Charleston County Airport District was solely within
Charleston County. Id. at 563, 230 S.E.2d at 230. Additionally, the Court stated that
although the airport served travelers from across the region, the county was capable
of solving any problems within the district, unlike in Kleckley, where neither
Richland nor Lexington County alone could regulate the district. Id. While the
physical boundary of the district was important, the Court clarified its holding in
Kleckley, noting that the bond legislation in Kleckley was not for a specific county
but rather for a region.

       Kleckley and Torgerson demonstrate the conjunctive nature of the analysis—
in determining whether legislation violates home rule, a district's physical
boundaries and function must be taken into account. In this case, the West Florence
District relies in part on a 2011 South Carolina Attorney General's opinion that
focuses almost entirely on the district's physical boundary. S.C. Att'y. Gen. Op. dated
Apr. 25, 2011 (2011 WL 1740746). Addressing the South Lynches Fire District, the
2011 opinion reversed an earlier opinion which concluded that district was probably
unconstitutional. Id. (reversing S.C. Att'y. Gen. Op. dated June 16, 1983 (1983 WL
181917)).

       The 2011 opinion acknowledged earlier attorney general opinions that
suggested the Court's decisions in Kleckley and Torgerson stood for the proposition
that the nature of the service—whether regional in scope or purely local—and
physical territory are both important in the analysis. Id. However, the 2011 opinion
articulated the principle that only physical territory is relevant in determining
whether Article VIII, § 7 is violated. Nevertheless, the 2011 opinion addressed a fire
district split approximately 60% in Florence County and 40% in Williamsburg
County. We find that scenario readily distinguishable from the instant case, where
the vast majority of the challenged district is located in one county and only a
comparatively small portion is located in an adjacent county.3

       Moreover, the Court noted in Kleckley that since the General Assembly could
not legally pass a special act to curtail the governing body's county-wide powers, it
was likewise impermissible for the General Assembly to achieve the same result
indirectly. Kleckley, 265 S.C. at 184, 217 S.E.2d at 220. Here, home rule precludes
local legislation—fire protection services—specific to West Florence. See S.C. Code
Ann. §4-9-30(5) (1986 & Supp. 2017) (stating fire protection services are part of a
county government's enumerated powers); S.C. Code Ann. §4-19-10 (1986 & Supp.
2017) (enacting the Fire Protection Services Act). Therefore, it follows the General
Assembly cannot indirectly accomplish the same goal merely by adding a small
amount of acreage of another county; to do so would render Article VIII, § 7
meaningless. Kleckley and Torgerson demonstrate that where the legislation's




3
  It appears from the record that the three parcels in Darlington County total one-
tenth of a square mile and represent less than 1% of the district.
function is local and within a county, home rule mandates the County is the proper
body to address the matter rather than the General Assembly.

       Accordingly, we find the Act creating the West Florence District violates
home rule. Because our analysis of Article VIII, § 7 is dispositive, we decline to
reach the district's remaining two grounds for reversal. Young v. Charleston Cty.
Sch. Dist., 397 S.C. 311, 310, 725 S.E.2d 107, 111 (2012) (declining to address
additional grounds after reaching a dispositive issue).

                                 CONCLUSION
       In summary, we affirm the circuit court and hold the creation of the West
Florence District violates Article VIII, § 7 of the South Carolina Constitution
because the district is not truly a multicounty district. To hold that three parcels—
totaling one-tenth of a square mile—is sufficient to remove the legislation from the
purview of § 7 would eviscerate home rule.

       Accordingly, we AFIIRM and REMAND the matter to the circuit court for
its approval of a plan to transition the district to county control.

      BEATTY, C.J., KITTREDGE, FEW and JAMES, JJ., concur.